DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 14, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (Japanese Patent Document No.: JP 2005354817 A) in view of Kanazawa et al. (Japanese Patent Document No.: JP 2009038843 A).
For claim 1, Sato et al. disclose the claimed invention comprising: a yoke portion (reference numerals 11, 12, see figures 1, 7, 10); and a tooth portion (reference numeral 6) located inside the yoke portion in a radial direction (see figures 1, 7, 10).  Sato et al. also disclose an inner surface (reference numeral 14) of the tooth portion 
Kanazawa et al. disclose the etching of plates (see English translation of Kanazawa et al., Detailed Description, paragraph [0172]) where the depths of the grooves can be increased from etching, and when applied to the surfaces of the tooth portion and yoke portion of Sato et al. this would adjust the fracture surface for these portions such that at least a part of an inner surface of the tooth portion in the radial direction would be a surface formed by etching, and a fracture surface ratio of the inner surface would also be lower than a fracture surface ratio of a side surface of the yoke portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the etching of plates as disclosed by Kanazawa et al. so that at least a part of an inner surface of the tooth portion in the radial direction is a surface formed by etching, and a fracture surface ratio of the inner surface is lower than a fracture surface ratio of a side surface of the yoke portion of Sato et al. for improving performance of the device (see English translation of Kanazawa et al., Detailed Description, paragraph [0174]).  
For claim 3, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for the inner surface of the tooth portion being formed of a corrosion surface.  Kanazawa et al. already disclose etching (see English translation of Kanazawa et al., Detailed Description, paragraph [0172]) which would form the corrosion surface when 
For claim 6, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for the yoke portion including a first sheet, and the tooth portion including a second sheet.  Kanazawa et al. further disclose laminate plates for the stator (see English translation of Kanazawa et al., Detailed Description, paragraph [0052]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the laminate sheets as disclosed by Kanazawa et al. for the yoke portion and the tooth portion of Sato et al. in view of Kanazawa et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 7, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for the second sheet being mounted at an inner end of the first sheet in the radial direction.  Kanazawa et al. already disclose the stator being formed with laminate sheets (see English translation of Kanazawa et al., Detailed Description, paragraph [0052]), and when applied to Sato et al. which disclose the tooth portion (reference numeral 6) being mounted at the inner end of the yoke portion (reference numeral 12, see figure 10) this would disclose the second sheet being mounted at an inner end of the first sheet in the radial direction.  It would have been obvious to one of ordinary skill 
For claim 14, Sato et al. disclose the claimed invention comprising: a yoke portion (reference numerals 11, 12, see figures 1, 7, 10); and a tooth portion (reference numeral 6) located inside the yoke portion (reference numeral 11, 12) in a radial direction (see figures 1, 7, 8, 10).  Sato et al. also disclose an inner surface (reference numeral 14) of the tooth portion (see figure 8), but Sato et al. however do not specifically disclose a fracture surface ratio of an inner surface of the tooth portion in the radial direction being lower than a fracture surface ratio of side surfaces of the yoke portion, the fracture surface ratio of the inner surface being a ratio of an area of a fracture surface formed on the inner surface to a total area of a distal end of the tooth part, and the fracture surface ratio of the side surfaces of the yoke portion being a ratio of an area of a fracture surface formed on the side surfaces to a total area of the side surfaces.  
Kanazawa et al. disclose the etching of plates (see English translation of Kanazawa et al., Detailed Description, paragraph [0172]) where the depths of the grooves can be increased from etching, and when applied to the surfaces of the tooth portion and yoke portion of Sato et al. this would adjust the fracture surface for these portions such that a fracture surface ratio of an inner surface of the tooth portion in the radial direction is lower than a fracture surface ratio of side surfaces of the yoke portion, the fracture surface ratio of the inner surface is a ratio of an area of a fracture surface 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the etching of plates as disclosed by Kanazawa et al. so that a fracture surface ratio of an inner surface of the tooth portion in the radial direction is lower than a fracture surface ratio of side surfaces of the yoke portion, the fracture surface ratio of the inner surface is a ratio of an area of a fracture surface formed on the inner surface to a total area of a distal end of the tooth part, and the fracture surface ratio of the side surfaces of the yoke portion is a ratio of an area of a fracture surface formed on the side surfaces to a total area of the side surfaces of Sato et al. for improving performance of the device (see English translation of Kanazawa et al., Detailed Description, paragraph [0174]).  
For claim 15, Sato et al. disclose the claimed invention comprising: a stator (reference numerals 11, 12, see figures 1, 7, 10); and a rotor (reference numeral 3) provided inside the stator (see figure 1), the stator comprising: a yoke portion (reference numerals 11, 12, see figures 7, 10); and a tooth portion (reference numeral 6, see figures 8, 10) and located inside the yoke portion in a radial direction (figure 10).  Sato et al. also disclose an inner surface (reference numeral 14) of the tooth portion (see figure 8), but Sato et al. however do not specifically disclose the yoke portion being formed of a least one first sheet, the tooth portion being formed of at least one second sheet, at least a part of an inner surface of the tooth portion in the radial direction being a surface formed by etching, and a fracture surface ratio of the inner surface being 
Kanazawa et al. disclose laminate plates for the stator (see English translation of Kanazawa et al., Detailed Description, paragraph [0052]) which when applied to the yoke portion and the tooth portion this would disclose the yoke portion being formed of a least one first sheet and the tooth portion being formed of at least one second sheet.  Kanazawa et al. also disclose the etching of plates (see English translation of Kanazawa et al., Detailed Description, paragraph [0172]) where the depths of the grooves can be increased from etching, and when applied to the surfaces of the tooth portion and yoke portion of Sato et al. this would adjust the fracture surface for these portions such that at least a part of an inner surface of the tooth portion in the radial direction is a surface formed by etching, and a fracture surface ratio of the inner surface is lower than a fracture surface ratio of an outer surface of the yoke portion in the radial direction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the laminate sheets and the etching of plates as disclosed by Kanazawa et al. so that at least a part of an inner surface of the tooth portion in the radial direction is a surface formed by etching, and a fracture surface ratio of the inner surface is lower than a fracture surface ratio of an outer surface of the yoke portion in the radial direction of Sato et al. for improving performance of the device (see English translation of Kanazawa et al., Detailed Description, paragraph [0174]).  
For claim 21, Sato et al. disclose the claimed invention of a method for manufacturing a stator including a yoke portion (reference numerals 11, 12) and a tooth 
Kanazawa et al. disclose laminate stacked plates for the stator (see English translation of Kanazawa et al., Detailed Description, paragraph [0052]) which when applied to the yoke portion and the tooth portion of Sato et al. this would disclose forming a plurality of sheets into shapes of the yoke portion and the tooth portion with stacking of the plurality of sheets.  Kanazawa et al. also disclose the etching of plates (see English translation of Kanazawa et al., Detailed Description, paragraph [0172]) where the depths of the grooves can be increased from etching, and when applied to the surfaces of the tooth portion and yoke portion of Sato et al. this would adjust the fracture surface for these portions which would form at least a part of an inner surface of the tooth portion in the radial direction by etching so that a fracture surface ratio of the inner surface is lower than a fracture surface ratio of a side surface of the yoke portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the laminate sheets and the etching of plates as disclosed by Kanazawa et al. to form at least a part of an inner surface of the tooth portion in the radial direction by etching so that a fracture surface ratio of the inner surface is lower than a fracture surface ratio of a side surface of the yoke portion of .  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kanazawa et al. as applied to claim 1 above, and further in view of Gerster et al. (US Patent Application Pub. No.: US 2012/0156441 A1).
For claim 2, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for a dislocation density of the inner surface of the tooth portion being lower than a dislocation density of the side surface of the yoke portion.  Having a particular dislocation density for a core is a known skill in the art as disclosed by Gerster et al. (see paragraph [0054]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the dislocation density as disclosed by Gerster et al. for the tooth portion and yoke portion of Sato et al. in view of Kanazawa et al. for predictably providing desirable configuration for the magnetic characteristics of the device.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kanazawa et al. as applied to claim 1 above, and further in view of Nishihama et al. (US Patent Application Pub. No.: US 2008/0238237 A1).
For claim 4, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for a silicon concentration of the tooth portion being higher than a silicon concentration of the yoke portion.  Having a particular silicon concentration for magnetic components is a known skill in the art as exhibited by Nishihama et al. (see paragraph .  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kanazawa et al. as applied to claim 1 above, and further in view of Tanahashi et al. (Japanese Patent Document No.: JP 2011109834 A).
For claim 5, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for Vickers hardness of the tooth portion being higher than Vickers hardness of the yoke portion.  Having a particular Vickers hardness for different parts of the stator is known in the art as exhibited by Tanahashi et al. (see the English Abstract), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a Vickers hardness as disclosed by Tanahashi et al. for the tooth portion and yoke portion of Sato et al. in view of Kanazawa et al. for predictably providing desirable configuration for the magnetic characteristics of the device.  

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kanazawa et al. as applied to claim 6 above, and further in view of Salem et al. (US Patent No.: 6525444).

For claim 9, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for the first sheet being made of an electrical steel sheet.  Having an electrical steel sheet is known in the art as exhibited by Salem et al. (see column 2, lines 63-65), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the electrical steel as disclosed by Salem et al. for the first sheet of Sato et al. in view of Kanazawa et al. for predictably providing desirable configuration for the magnetic characteristics of the device.  
For claim 10, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for the second sheet being made of an amorphous material.  Having an amorphous material for the sheet is a known skill as exhibited by Salem et al. (see column 2, lines 15-19), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have amorphous material as disclosed by Salem et al. for the second sheet of Sato et al. in view of Kanazawa et al. for predictably providing desirable configuration for the magnetic characteristics of the device.  

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kanazawa et al. as applied to claim 1 above, and further in view of Banba et al. (US Patent Application Pub. No.: US 2014/0210284 A1).
For claim 11, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for a thickness of the first sheet being 0.20 mm to 0.50 mm.  Having a particular thickness for two different plate components is a known skill in the art as exhibited by Banba et al. (see paragraph [0091]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the particular thickness as disclosed by Banba et al. for the first sheet of Sato et al. in view of Kanazawa et al. for predictably providing desirable configuration for the magnetic characteristics of the device.  
For claim 12, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for a thickness of the second sheet being 10 μm to 100 μm.  Having a particular thickness for two different plate components is a known skill in the art as exhibited by Banba et al. (see paragraph [0091]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the particular thickness as disclosed by Banba et al. for the second sheet of Sato et al. in view of Kanazawa et al. for predictably providing desirable configuration for the magnetic characteristics of the device.  

Claims 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kanazawa et al. as applied to claim 6 above, and further in view of Suzuki (US Patent No.: 5757108).
For claim 13, Sato et al. in view of Kanazawa et al. disclose the claimed invention except for the yoke portion being formed by press working.  Having the magnetic material formed by press working is a known skill in the art as exhibited by Suzuki (see column 3, lines 5-9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have press working as disclosed by Suzuki for the yoke portion of Sato et al. in view of Kanazawa et al. for predictably providing desirable configuration for the magnetic characteristics of the device.  
For claim 22, Sato et al. disclose the claimed invention of a method for manufacturing a stator including a yoke portion (reference numeral 11) and a tooth portion (reference numeral 6) located inside the yoke portion in a radial direction (see figures 1, 7, 8, 10), but Sato et al. do not specifically disclose forming a plurality of sheets into a shape of the yoke portion by press working; forming the plurality of sheets into a shape of the tooth portion; stacking the plurality of sheets; and forming at least a part of an inner surface of the tooth portion in the radial direction by etching so that a fracture surface ratio of the inner surface is lower than a fracture surface ratio of a side surface of the yoke portion.  
Kanazawa et al. disclose laminate stacked plates for the stator (see English translation of Kanazawa et al., Detailed Description, paragraph [0052]) which when applied to the yoke portion and the tooth portion of Sato et al. this would disclose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the laminate sheets and the etching of plates as disclosed by Kanazawa et al. to form at least a part of an inner surface of the tooth portion in the radial direction by etching so that a fracture surface ratio of the inner surface is lower than a fracture surface ratio of a side surface of the yoke portion of Sato et al. for improving performance of the device (see English translation of Kanazawa et al., Detailed Description, paragraph [0174]), and also to form the yoke by press working as disclosed by Suzuki for the yoke portion of Sato et al. for predictably providing desirable configuration for the magnetic characteristics of the device.  

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of Kanazawa et al. as applied to claim 15 above, and further in view of Sugiyama (WIPO Document No.: WO 2013/094349 A1).

For claim 17, Sato et al. in view of Kanazawa et al. and Sugiyama disclose the claimed invention except for the permanent magnet being magnetized in the radial direction.  Sugiyama further discloses the magnet (reference numeral 23) being magnetized in the radial direction (see N and S poles in rotor, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnets magnetized in the radial direction as disclosed by Sugiyama for the permanent magnet of Sato et al. in view of Kanazawa et al. and Sugiyama for predictably providing desirable configuration for the magnetic characteristics of the device.  

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigo et al. (US Patent Application Pub. No.: US 2015/0372548 A1) in view of Sato et al. (Japanese Patent Document No.: JP 2005354817 A) and Kanazawa et al. (Japanese Patent Document No.: JP 2009038843 A).
For claim 18, Nigo et al. disclose the claimed invention of a compressor (see figure 6) comprising: an electric motor (reference numeral 1, see figure 6); a compression mechanism (reference numeral 103) driven by the electric motor (see figure 6); and a housing (reference numeral 101) covering the electric motor and the compression mechanism (see figure 6), the electric motor comprising: a stator (reference numeral 3, figure 6); and a rotor (reference numeral 5) provided inside the stator (see figure 6).  Nigo et al. however do not specifically disclose the stator comprising: a yoke portion formed of at least one first sheet; and a tooth portion formed of at least one second sheet and located inside the yoke portion in a radial direction, wherein at least a part of an inner surface of the tooth portion in the radial direction is a surface formed by etching, and a fracture surface ratio of the inner surface is lower than a fracture surface ratio of a side surface of the yoke portion. 
Sato et al. disclose the stator comprising: a yoke portion (reference numerals 11, 12, see figures 7, 10); and a tooth portion (reference numeral 6, see figures 8, 10) and located inside the yoke portion in a radial direction (figure 10).  Sato et al. also disclose an inner surface (reference numeral 14) of the tooth portion (see figure 8); and Kanazawa et al. disclose laminate plates for the stator (see English translation of Kanazawa et al., Detailed Description, paragraph [0052]) which when applied to the yoke portion and the tooth portion of Sato et al. this would disclose the yoke portion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the stator with the yoke portion and the tooth portion as disclosed by Sato et al., and also the laminate sheets and the etching of plates as disclosed by Kanazawa et al. so that at least a part of an inner surface of the tooth portion in the radial direction is a surface formed by etching, and a fracture surface ratio of the inner surface is lower than a fracture surface ratio of an outer surface of the yoke portion in the radial direction of Sato et al. for the compressor of Nigo et al. for predictably providing a desirable stator configuration for facilitating the proper functioning of the compressor, and also for improving performance of the device (see English translation of Kanazawa et al., Detailed Description, paragraph [0174]).  
For claim 19, Nigo et al. disclose the stator being fixed in the housing by press fitting or shrinkage fitting (see paragraph [0064]).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nigo et al. in view of Sato et al. and Kanazawa et al. as applied to claim 18 above, and further in view of Tsutsumi et al. (US Patent Application Pub. No.: US 2012/0159983 A1).
For claim 20, Nigo et al. in view of Sato et al. and Kanazawa et al. disclose the claimed invention except for a refrigerating and air conditioning apparatus comprising: an indoor unit; and an outdoor unit including the compressor according to claim 18 and connected to the indoor unit.  Tsutsumi et al. disclose a refrigerating apparatus with an indoor unit (reference numeral 304) and an outdoor unit (reference numeral 302, see figure 8), and when combined with the compressor of Nigo et al. in view of Sato et al. and Kanazawa et al. this would disclose an outdoor unit including the compressor according to claim 18 and connected to the indoor unit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the refrigerating apparatus as disclosed by Tsutsumi et al. for the compressor of Nigo et al. in view of Sato et al. and Kanazawa et al. for the predictable result of providing the intended use of the claimed invention of the base claim.  










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference discloses embodiments of stator configuration: US 20110258840 A1 (Urano et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEX W MOK/Primary Examiner, Art Unit 2834